                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


DOUBLETAP DEFENSE, LLC,

                    Plaintiff,                                 8:18CV492

       vs.
                                                         MEMORANDUM AND
HORNADY MANUFACTURING CO.,                                   ORDER

                    Defendant.


      This matter is before the Court on the Motion to Dismiss, ECF No. 33, filed by

Defendant Hornady Manufacturing Co. (“Hornady”) and the Amended Motion for Leave

to Amend Complaint, ECF No. 38, filed by Plaintiff DoubleTap Defense, LLC (“DTD”). For

the reasons stated below, Hornady’s Motion to Dismiss will be denied and DTD will be

granted leave to file its Second Amended Complaint.

                                   BACKGROUND

      Except as otherwise noted, the following facts are those alleged in DTD’s proposed

Second Amended Complaint for Breach of Contract attached to DTD’s Amended Motion

for Leave to Amend Complaint. ECF No. 38-1.

      Hornady is a manufacturer of bullets and ammunition for sportsmen, law

enforcement personnel, and military professionals. Second Am. Compl., ECF No. 38-1,

Page ID 110. Since 1997, Hornady has marketed and sold various products, including

ammunition, bearing its registered TAP® trademark. Id.

      On December 22, 2010, Central Holding Corporation (“CHC”) filed a trademark

application seeking registration of the trademark “DOUBLETAP” in connection with

firearms. Id. at 109. On June 11, 2012, CHC assigned the registration application to
Heizer Technologies, LLC, which later changed its name to Double Tap Defense, LLC,

and then to DoubleTap Defense, LLC. Id. At the 2012 SHOT Show, a national firearms

tradeshow, DTD used the DOUBLETAP trademark to promote the forthcoming

DoubleTap Tactical Pistol it intended to manufacture and sell. Id. The pistol has the

DOUBLETAP mark etched into the pistol’s barrel and frame. Id.

       Double Tap Ammunition, Inc. (DTA) is a manufacturer of ammunition specializing

in hand-loaded rounds and uncommon calibers. Id. at 110. Since at least 2006, DTA’s

packaging has displayed the unregistered marks DOUBLETAP or DOUBLE TAP. Id.

       On January 5, 2011, Hornady brought suit against DTA alleging DTA’s use of the

unregistered mark infringed on Hornady’s registered TAP® mark in violation of the

Lanham Act. Id. On June 11, 2012, Hornady brought a suit against DTD alleging violations

of the Lanham Act for DTD’s use of the DOUBLETAP mark claiming it also infringed on

Hornady’s TAP mark. Id. at 111.

       On March 6, 2013, DTD and Hornady entered into a Trademark Assignment and

Licensing Agreement (“Licensing Agreement”) to resolve the dispute between them. Id.

at 112. DTD agreed to assign all right, title, and interest in the DOUBLETAP Mark1 to

Hornady; to abandon the registration application; and to pay Hornady a $25,000 license

fee. Id. at 111. In exchange, Hornady agreed to license the DOUBLETAP Mark back to

DTD and to indemnify and hold DTD harmless “FROM AND AGAINST ALL CLAIMS,




       1   The License Agreement pertained to the “Mark” or “Marks” which were described as “all common
law or registered trademarks set forth in Exhibit B to this Agreement, together with all variations,
enhancements, and updates of such trademarks, and all associated goodwill.” Id. at 122. Exhibit B
described the Trademarks as “DOUBLETAP, including word, stylized and word and design variations
thereof.” Id. at 130.

                                                  2
DEMANDS, LAWSUITS, DAMAGES, LIABILITIES, JUDGMENTS, COSTS, AND

EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) ARISING FROM OR

RELATING TO . . . LIABILITY RELATED TO TRADEMARK INFRINGEMENT CLAIMS

FOR [DTD’s] USE OF THE MARKS AS CONTEMPLATED BY THIS AGREEMENT.” Id.

       After execution of the Licensing Agreement, DTD alerted Hornady to the existence

of at least three other businesses using the DOUBLETAP Mark and requested that

Hornady, as licensor, honor its obligation to address possible third-party infringement by

others who might claim an interest in the DOUBLETAP Mark. Id. at 112. On March 7,

2013, Hornady transmitted at least three cease-and-desist letters to companies using the

DOUBLETAP Mark. Id. at 113-14. Hornady never demanded or requested that DTD

cause DTA or any other entity or individual to assign to Hornady all interest claimed in the

DOUBLETAP Mark. Id. at 116.

       On March 26, 2013, DTD abandoned its registration application for the

DOUBLETAP Mark by filing its “Notice of Express Abandonment” with the Patent and

Trademark Office. Id. at 114.

       On April 24, 2013, the United States District Court for the District of Utah ruled that

DTA’s unregistered mark did not infringe on Hornady’s TAP mark. Id. at 115. Hornady

appealed and on March 19, 2014, the Tenth Circuit affirmed. Id.

       On June 9, 2014, DTA sent a cease-and-desist letter to DTD alleging DTD’s use

of the DOUBLETAP Mark, licensed from Hornady, infringed on DTA’s unregistered marks

and were likely to cause consumer confusion. Id. DTA demanded DTD cease all use of

the DOUBLETAP Mark and/or association of the DOUBLETAP Mark in connection with

promotional advertising materials, including websites, for firearms and ammunition. Id. at

                                              3
115-16. DTD ceased sales of the DoubleTap Tactical Pistol and transmitted a copy of the

cease-and-desist letter to Hornady, demanding it “honor the indemnify and hold harmless

provision” of the Licensing Agreement. Id. at 116. Hornady refused to indemnify, defend,

protect, and hold DTD harmless. Id.

       On June 7, 2018, DTD filed a Complaint alleging Hornady breached the Licensing

Agreement. ECF No. 1. DTD’s First Amended Complaint was filed on June 8, 2018. ECF

No. 2. After transfer to the District of Nebraska, Hornady filed a Motion to Dismiss

pursuant to Fed. R. Civ. P. 12(b)(6). ECF No. 33. DTD seeks leave to file its proposed

Second Amended Complaint. Amended Mot. Amend, ECF No. 38. Hornady opposes

DTD’s Motion, arguing DTD’s proposed amendment is futile. Def. Br. Opp’n., ECF No.

42.

                                 STANDARD OF REVIEW

A. Leave to Amend Complaint

       “[D]enial of leave to amend pleadings is appropriate only in those limited

circumstances in which undue delay, bad faith on the part of the moving party, futility of

the amendment, or unfair prejudice to the non-moving party can be demonstrated.”

Hillesheim v. Myron’s Cards and Gifts, Inc., 897 F.3d 953, 955 (8th Cir. 2018) (quoting

Roberson v. Hayti Police Dep’t, 241 F.3d 992, 995 (8th Cir. 2001)). “A district court’s

denial of leave to amend a complaint may be justified if the amendment would be futile.”

Id. (quoting Geier v. Missouri Ethics Comm’n, 715 F.3d 674, 678 (8th Cir. 2013)). “An

amendment is futile if the amended claim ‘could not withstand a motion to dismiss under

Rule 12(b)(6).’” Id. (quoting Silva v. Metropolitan Life Ins. Co., 762 F.3d 711, 719 (8th Cir.

2014)).

                                              4
B. Motion to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6)

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Corrado v. Life Inv'rs Ins. Co. of Am., 804 F.3d 915, 917 (8th Cir. 2015) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Barton v. Taber, 820

F.3d 958, 964 (8th Cir. 2016) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Zink v. Lombardi, 783 F.3d 1089, 1098 (8th Cir. 2015)

(quoting Iqbal, 556 U.S. at 678), cert. denied, 135 S. Ct. 2941 (2015). The complaint’s

factual allegations must be “sufficient to ‘raise a right to relief above the speculative level.’”

McDonough v. Anoka Cty., 799 F.3d 931, 946 (8th Cir. 2015) (quoting Twombly, 550 U.S.

at 555). The Court must accept factual allegations as true, but it is not required to accept

any “legal conclusion couched as a factual allegation.” Brown v. Green Tree Servicing

LLC, 820 F.3d 371, 373 (8th Cir. 2016) (quoting Iqbal, 556 U.S. at 678).

       On a motion to dismiss, courts must rule “on the assumption that all the allegations

in the complaint are true,” and “a well-pleaded complaint may proceed even if it strikes a

savvy judge that actual proof of those facts is improbable, and ‘that a recovery is very

remote and unlikely.’” Twombly, 550 U.S. at 555 & 556 (quoting Scheuer v. Rhodes, 416

U.S. 232, 236 (1974)).

                                         DISCUSSION

                                                5
      Hornady argues that, in section 2.1 of the Licensing Agreement, DTD undertook

the express obligation to cause all third parties to assign all their interest in DOUBLETAP

Marks to Hornady and, because DTD did not cause DTA to assign its interest to Hornady,

DTD materially breached the contract or failed to fulfill a condition precedent. Def. Br.,

ECF No. 34, Page ID 29, 33. Thus, Hornady argues that DTD’s First Amended Complaint,

seeking enforcement of the indemnification provision against Hornady should be

dismissed because DTA failed to plead that it caused DTA to assign its interest in the

DOUBLETAP marks to Hornady. Hornady argues that DTD’s request for leave to amend

is futile for the same reason. The meaning of the following provision in the Licensing

Agreement is in dispute:

      2.1 Assignment. Licensee [DTD] hereby assigns to Licensor [Hornady] all
      right, title, and interest in and to the DOUBLETAP Marks, and any and all
      rights associated with the DOUBLETAP Marks, including, without limitation,
      any and all common law trademark rights, any and all trademark actual use
      applications, trademark registrations, and any other rights associated with
      the DOUBLETAP Marks, including the goodwill embodied with the
      DOUBLETAP Marks, any and all stylized and typed versions of the
      DOUBLETAP Marks, the right to obtain trademark registrations related
      thereto, and the right to sue for infringements and past infringements
      thereof. To the extent the Licensee [DTD] does not own all right, title, and
      interest in and to the DOUBLETAP Marks, Licensee [DTD] shall cause all
      other parties claiming an interest in the DOUBLETAP Marks, including,
      without limitation, DoubleTap Defense, , [sic] LLC, in which entity Licensee
      represents and warrants that it has a controlling interest, to assign all such
      interests [to] Licensor.

      ECF No. 38-1, Page ID 122.

      DTD argues that section 2.1 was not a condition precedent; that the Licensing

Agreement did not require DTD to cause DTA to assign its interest in the DOUBLETAP

Marks to Hornady; that in the alternative the Licensing Agreement was ambiguous; and

that the facts in the proposed Second Amended Complaint state a plausible claim for

                                            6
relief. Pl. Br. Opp’n., ECF No. 39, Page ID 169, 171-72. DTD also argues that even if the

Licensing Agreement required DTD to cause DTA to assign its interest to Hornady,

Hornady waived the condition or breach. Pl. Reply Br., ECF No. 43, Page ID 200.

       “To state a claim for breach of contract in specific, a Nebraska plaintiff must plead

facts showing ‘the existence of a promise, its breach, damage, and compliance with the

conditions precedent which activate the defendant's duty.’” Applied Risk Servs., Inc. v.

Beemac Driver Mgmt., LLC, No. 8:15-CV-110, 2016 WL 6269619, at *1 (D. Neb. Jan. 27,

2016) (quoting Dep't of Banking & Fin. v. Wilken, 352 N.W.2d 145, 147 (Neb. 1984)).

       “In interpreting a contract, a court must first determine, as a matter of law, whether

the contract is ambiguous. Frohberg Elec. Co., Inc., v. Grossenburg Implement, Inc., 900

N.W.2d 32, 37-38 (Neb. 2017) (citation omitted). “A contract is ambiguous when a word,

phrase, or provision in the contract has, or is susceptible of, at least two reasonable but

conflicting interpretations or meanings.” Facilities Cost Mgmt. Grp., LLC v. Otoe Cty. Sch.

Dist. 66-0111, 868 N.W.2d 67, 74–75 (Neb. 2015) (citation omitted). “A determination as

to whether ambiguity exists in a contract is to be made on an objective basis, not by the

subjective contentions of the parties; thus, the fact that the parties have suggested

opposing meanings of the disputed instrument does not necessarily compel the

conclusion that the instrument is ambiguous.” Eagle Run Square II, L.L.C. v. Lamar's

Donuts Int'l, Inc., 740 N.W.2d 43, 48 (Neb. Ct. App. 2007) (citing Ruble v. Reich, 611

N.W.2d 844 (Neb. 2000); Estate of Stine v. Chambanco, Inc., 560 N.W.2d 424 (Neb.

1997)). “[A] contract must be construed as a whole, and if possible, effect must be given

to every part thereof.” Daehnke v. Nebraska Dept. of Social Services, 557 N.W. 2d 17,

21 (Neb. 1996) (citations omitted). “A contract written in clear and unambiguous language

                                             7
is not subject to interpretation or construction and must be enforced according to its

terms.” Id. (citations omitted). The meaning of an unambiguous contract is a question of

law. Weber v. N. Loup River Pub. Power & Irrigation Dist., 854 N.W.2d 263, 270 (Neb.

2014)

        Upon execution of the Licensing Agreement, DTD became a mere non-exclusive2

licensee with respect to the DOUBLETAP marks and could not have taken legal action to

cause DTA to involuntarily relinquish its rights in the DOUBLETAP Marks to Hornady.

See Hollywood Collectibles Grp., LLC v. Master Cutlery, Inc., No. 6:14-CV-176-ORL-

31KR, 2014 WL 2155214, at *3 (M.D. Fla. May 22, 2014) (“As a nonexclusive licensee,

[plaintiff] lacks standing to pursue a trademark infringement claim”). The Licensing

Agreement clearly contemplated that Hornady, not DTD, would be the party enforcing

ownership, even as to past infringements.

        Section 6.1 also supports the conclusion that section 2.1 was not intended to

include DTA. Section 6.1, titled “Licensor’s Ownership Rights,” states:

        Licensee [DTD] acknowledges Licensor’s [Hornady’s] exclusive right, title,
        and interest in and to the Marks in the firearms and ammunition industry,
        including, without limitation, the DOUBLETAP Marks, and the right to
        license the rights set forth in this Agreement; provided, however, that the
        Parties acknowledge the existence of third-party trademarks that potentially
        infringe on the Marks, and that Licensor [Hornady] is currently engaged in
        litigation to resolve such use and ownership issues.

Licensing Agreement, ECF No. 38-1, Page ID 122-125. It is not reasonable to interpret

the Licensing Agreement as unambiguously requiring DTD to cause DTA to assign its



        2  “Subject to the terms and conditions of this Agreement, Licensor hereby grants to Licensee for
the term of this Agreement, a personal, limited nonexclusive, non-sublicensable, license to use the Marks
for and in connection with all activities relating to the production, distribution, packaging, marketing, and
sale of the Products worldwide . . ..” Licensing Agreement, ECF No. 38-1, Page ID 123.

                                                     8
rights in the DOUBLETAP Marks to Hornady when the Licensing Agreement

acknowledges that Hornady was “currently engaged in litigation to resolve such use and

ownership issues” related to the potential infringement on the Marks.

         The language of section 7 of the License Agreement further demonstrates that

section 2.1 does not unambiguously encompass “all other parties” including DTA. Section

7 states, in part, as follows:

         SECTION 7. INDEMNIFICATION. EACH PARTY SHALL INDEMNIFY,
         DEFEND, PROTECT, AND HOLD HARMLESS THE OTHER PARTY . . .
         FROM AND AGAINST ALL CLAIMS, DEMANDS, LAWSUITS, DAMAGES,
         LIABILITIES, JUDGMENTS, COSTS, AND EXPENSES (INCLUDING
         REASONABLE ATTORNEYS’ FEES) ARISING FROM OR RELATING TO
         A PARTY’S BREACH OF THIS AGREEMENT; . . . OR, WITH RESPECT
         TO LICENSEE [DTD[, LIABILITY RELATED TO TRADEMARK
         INFRINGEMENT CLAIMS FOR ITS USE OF THE MARKS AS
         CONTEMPLATED BY THIS AGREEMENT.

If section 2.1 required DTD to cause all other parties to assign their rights to Hornady

there would be no reason for Hornady to agree to indemnify DTD for “LIABILITY

RELATED TO TRADEMARK INFRINGEMENT CLAIMS” because there could be no such

liability.

                                    CONCLUSION

         The Court rejects Hornady’s contention that the unambiguous terms of the

Licensing Agreement required DTD to cause all other parties claiming an interest in the

DOUBLETAP marks, including DTA, to assign all such interest in the DOUBLETAP marks

to Hornady.

         DTD’s request for leave to file the proposed Second Amended Complaint is not

futile and will be granted, and Hornady’s Motion to Dismiss will be denied as moot.

         Accordingly,

                                           9
IT IS ORDERED:

1. The Amended Motion for Leave to Amend Complaint, ECF No. 38, filed by

   DoubleTap Defense, LLC, is granted;

2. DoubleTap Defense, LLC, is granted leave to file its Second Amended

   Complaint for Breach of Contract, attached as Exhibit A to its Motion, as a

   separate docket entry, on or before February 21, 2019; and

3. The Motion to Dismiss, ECF No. 33, filed by Defendant Hornady Manufacturing

   Co. is denied as moot.

Dated this 11th day of February 2019.


                                        BY THE COURT:

                                        s/Laurie Smith Camp
                                        Senior United States District Judge




                                   10
